DENY; and Opinion Filed March 21, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00161-CV


              IN RE RADIANT DARKSTAR PRODUCTIONS, LLC, Relator


                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-02152

                            MEMORANDUM OPINION
                           Before Justices O’Neill, Lang, and Brown
                                   Opinion by Justice Brown

       Before the Court is relator’s petition for writ of mandamus in which relator contends the

trial court abused its discretion by ordering it to deposit funds into the registry of the court.

Based on the record before us, we conclude relator has not shown it is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



140161F.P05